DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 was filed after the mailing date of the Non-Final Rejection on 11/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 02/01/2022 has been accepted and entered. Claims 1, 8, and 15 have been amended. Claims 3, 10 and 17 have been cancelled.  Claim 21 claims has been added. Claims 1-2, 4-9, 11-16 and 18-21 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 9-12, filed 02/01/2022, with respect to with respect to the rejection(s) of claim(s) 1-20 rejected under 35 U.S.C. § 103 as being , have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, 8, and 15, the prior art of record fails to disclose or reasonably suggest, in combination with the other claimed elements, a method and device for processing information, and a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a mobile device, cause the mobile device to perform a method for processing information, comprising:
obtaining intensities of electromagnetic radiation of locations which a mobile device passes during movement of the mobile device;
creating a distribution map of electromagnetic radiation according to the intensities of electromagnetic radiation, the distribution map of electromagnetic radiation being configured to reflect an electromagnetic radiation distribution of a route which the mobile device passes; and
generating a protective measure against the electromagnetic radiation according to the distribution map of electromagnetic radiation,
wherein creating the distribution map of electromagnetic radiation according to the intensities of electromagnetic radiation, comprises:
generating a representation of the route which the mobile device passes; and
recording corresponding intensities of electromagnetic radiation on the representation of the route.
The closest art of record teaches the following;
Hyde discloses a processor that is configured to execute the instructions [0226] for:
obtaining intensities of electromagnetic radiation of locations which a mobile device passes during movement of the mobile device ([0262]; Fig. 49);
creating a distribution map of electromagnetic radiation according to the intensities of electromagnetic radiation [0264], the distribution map of electromagnetic radiation being configured to reflect an electromagnetic radiation distribution of a route which the mobile device passes [0264][0265].
Hyde teaches that the remote EMR data mapping system 1925 is configured with a processor 1929 to maintain and process real-time exposure 1928. Data records that are incorporated in the system are one or more remedial actions 1926 and user thresholds 1927 based on applicable government or safety or health standards. The reference further teaches that data records may also be provided in order to enhance EMR exposure protection for one or more target persons [0268].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884